DENIED and Opinion Filed July 2, 2019




                                           S   In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-19-00782-CV

                              IN RE TRENT S. GRIFFIN, Relator

                  Original Proceeding from the 303rd Judicial District Court
                                    Dallas County, Texas
                               Trial Court Cause No. 05-17315

                              MEMORANDUM OPINION
                           Before Justices Bridges, Osborne, and Carlyle
                                    Opinion by Justice Osborne
       Before the Court is relator’s petition for writ of mandamus in which he contends the trial

court lacked jurisdiction to enter certain orders and judgments in the underlying divorce

proceeding. To be entitled to mandamus relief, relator must show both that the trial court has

clearly abused its discretion and that relator has no adequate appellate remedy. In re Prudential

Ins. Co., 148 S.W.3d 124, 135–36 (Tex. 2004) (orig. proceeding). After reviewing the petition and

the mandamus record, we conclude relator has not shown he is entitled to the relief requested.

       Accordingly, we deny relator’s petition for writ of mandamus. See TEX. R. APP. P. 52.8(a)

(the court must deny the petition if the court determines relator is not entitled to the
relief sought).




                    /Leslie L. Osborne/
                    LESLIE L. OSBORNE
                    JUSTICE

190782F.P05




                  –2–